521 F.2d 794
In the Matter of Monte J. MORRIS, Esq.UNITED STATES of America, Plaintiff-Appellee,v.David Lee ALEXANDER, Defendant-Appellant.
No. 75-1402.
United States Court of Appeals,Ninth Circuit.
Aug. 8, 1975.

1
Monte J. Morris (argued), Henderson, Nev., for defendant-appellant.


2
Daniel Henry, Asst. U. S. Atty.  (appeared), Las Vegas, Nev., for plaintiff-appellee.

ORDER

3
Before CHAMBERS and TRASK, Circuit Judges, and VON DER HEYDT,* District Judge.


4
After a hearing Monte J. Morris, counsel of record for appellant, is assessed a penalty of three hundred dollars, under Rule 46(c), F.R.A.P., for failure to prosecute this criminal appeal with due diligence.


5
Payment is to be made to the Clerk of this Court within 14 days from the date of the filing of this order.  The payment, in due course, will be transmitted to the Treasurer of the United States.



*
 The Honorable James A. von der Heydt, United States District Judge for the District of Alaska, sitting by designation